DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 24-30 and 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over HAN et al (US 2015/0022940) in view of Yim et al (US 2006/0035036).
Regarding claim 24, HAN teaches a multilayer capacitor (Fig. 2, 100) comprising: a capacitor body (Fig. 2, 110) including a dielectric layer (Fig. 3, 111) and a plurality of internal electrodes (Fig. 3, 121/122); and external electrodes (Fig. 3, 131/132) disposed on both ends of the capacitor body and connected to exposed portions of the plurality of internal electrodes, respectively (Fig. 3), wherein each of the external electrodes includes: a conductive layer (Fig. 3, 131a/132a) disposed on the capacitor body to be connected to the internal electrode (Fig. 3); a conductive resin layer (Fig. 3, 131b/132b) covering the conductive layer (Fig. 3), and including a plurality of metal particles (Fig. 3, 20/21/30/31), a plurality of particles of a polymer material (Fig. 3, polymer in 10), and a resin (Fig. 3, 10) surrounding the 
However, HAN fails to teach that at least some of the polymer particles have a metal film plated on a surface thereof.
Yim teaches that at least some of the polymer particles have a metal film plated on a surface thereof (polymer beads coated in metal [0026-0027]).
It would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to combine the teachings of Yim to the invention of HAN, in order to keep the conductive particles from causing a short circuit (Yim [0018]).
Regarding claim 25, HAN, as modified by Yin, further teaches that the metal particles of the conductive resin layer include spherical or flake type powder particles ([0027]).  
Regarding claim 26, HAN, as modified by Yin, further teaches that the metal film of the plurality of particles of the polymer material comprises at least one or more of nickel (Ni) (Yin [0026]), copper (Cu), and silver (Ag).  
Regarding claim 27, HAN, as modified by Yin, further teaches that the plurality of particles of the polymer material are spherical (Yin [0026] beads are considered spherical).  
Regarding claim 28, HAN further teaches that the plurality of particles of the resin layer material are flake type powder particles ([0100]).  
However, Yin fails to specifically teach that the plurality of particles of the polymer material are flake type powder particles.
It would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to combine the partial shapes of HAN to the invention of Yim, in order to construct the devices using known specifications and designs in the art to meet user needs based on known design possibilities.
Regarding claim 29, HAN further teaches that a portion of the plurality of particles of the resin material are spherical (Fig. 3, 20), and the remainder are flake type powder particle (Fig. 3, 30).  
However, Yin fails to specifically teach that a portion of the plurality of particles of the polymer material are spherical, and the remainder are flake type powder particle.
It would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to combine the partial shapes of HAN to the invention of Yim, in order to construct the devices using known specifications and designs in the art to meet user needs based on known design possibilities.
Regarding claim 30, HAN, as modified by Yin, further teaches that the plurality of particles of the polymer material have a diameter of 1.0 to 10.0 micrometers (Yin [0041]).  
Regarding claim 32, HAN, as modified by Yin, further teaches that the plating layer comprises a nickel plating layer covering the conductive resin layer ([0105]), and a tin (Sn) plating layer covering the nickel plating layer ([0105]).

Allowable Subject Matter
Claims 1-2, 5-11, 13-23 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding independent claim 1, the prior art fails to teach or suggest, alone or in combination:
A multilayer capacitor comprising: a capacitor body including a dielectric layer and a plurality of internal electrodes; and external electrodes disposed on both ends of the capacitor body and connected to exposed portions of the plurality of internal electrodes, respectively, wherein each of the external electrodes includes: a conductive layer disposed on the capacitor body to be connected to one or more of the plurality of internal electrodes; a conductive resin layer covering the conductive layer, and including a plurality of metal particles, a plurality of particles of a polymer material or of a resin-based an alloy, containing a material of the metal film and a material of the plurality of metal particles, directly connecting one of the plurality of metal particles and the metal film of one of the plurality of particles of the polymer material or of the resin-based material to each other.
Specifically, the prior art fails to teach or make obvious, alone or in combination, the limitation of “an alloy, containing a material of the metal film and a material of the plurality of metal particles, directly connecting one of the plurality of metal particles and the metal film of one of the plurality of particles of the polymer material or of the resin-based material to each other” in combination with the other claim limitations. 
Regarding independent claim 17, the prior art fails to teach or suggest, alone or in combination:
A multilayer capacitor comprising: a capacitor body including a dielectric layer and a plurality of internal electrodes; and external electrodes disposed on both ends of the capacitor body and connected to exposed portions of the plurality of internal electrodes, respectively, wherein each of the external electrodes includes: a conductive layer disposed on the capacitor body to be connected to one or more of the plurality of internal electrodes; a conductive resin layer covering the conductive layer, and including a plurality of metal particles, a plurality of particles of a polymer material or of a resin-based material having a metal film disposed on a surface thereof, and a resin surrounding the plurality of metal particles and the plurality of particles of the polymer material or of the resin-based material; and a plating layer covering the conductive resin layer, wherein a thickness of the metal film is 1/20 to 1/3 of a diameter of a respective one of the plurality of particles of the polymer material or of the resin-based material.
a plating layer covering the conductive resin layer, wherein a thickness of the metal film is 1/20 to 1/3 of a diameter of a respective one of the plurality of particles of the polymer material or of the resin-based material” in combination with the other claim limitations. 

Claim 31 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 31, the prior art fails to teach or make obvious, alone or in combination, the limitation of “wherein in the plurality of particles of the polymer material, the metal film is formed of an alloy by reacting with the metal particles” in combination with the other claim limitations. 

Additional Relevant Prior Art:
KIM et al (US 2017/0301468) teaches relevant art in Fig. 2-4.
Kristiansen et al (US 2015/0322298) teaches relevant art in Fig. 3.
CHUN et al (US 2017/0178811) teaches relevant art in Fig. 3.
NISHISAKA et al (US 2013/0201601) teaches relevant art in Fig. 5.
Ishigami et al (US 2015/0209914) teaches relevant art in [0041-0042].

Response to Arguments
Applicant’s arguments with respect to claim(s) 24-32 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL P MCFADDEN whose telephone number is (571)270-5649. The examiner can normally be reached M-T 8am-9pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on (571) 272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional 
/MICHAEL P MCFADDEN/              Primary Examiner, Art Unit 2848